DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
112 rejections in the final dated 5/26/2021 have been withdrawn. 
 


Claims 15-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modica (20160275667) in view of McTamaney (5170352).

Referring to claims 15, 21, and 27, Modica shows a control device (see figure 10 Ref 124) comprising:
a control unit, including a microprocessor and memory (see figure 10 Ref 124 also see Ref 140), configured to,
obtain position information indicative of a position of a body (see paragraph 24 note the location of the vehicle is obtained via GPS),
obtain configuration information indicative of a parameter to be set to a detection
unit (note the 3D data is set based on GPS position as shown in paragraph 24), the configuration information being included in feature data for each of features registered in map data (note the feature data is in this instance the 3D position of the feature as stored in the depth map) the parameter configured to be used by the detection unit to detect a feature substantially at the position indicated by the position information (see paragraph 24 note for generating 3D point clouds of a scanning system the scanner location must be obtained to orient the point cloud), and
control the detection unit based on the configuration information (see paragraph 28-29).
However while Modica clearly shows a system capable of determining the reflectance of a feature (see paragraph 27 note “Alternatively, the LIDAR data may be a grayscale point cloud including an intensity (indicating reflectivity) for each data point, in a predetermined range of values (e.g., 0 to 255, 0 to 65536) with black at one end of the range and white at the other.” Modica does not make the link between the reflectance and the recognition of a landmark.  
McTamaney shows a similar device that includes a detection device to detect a feature and a parameter of the feature depending on the reflectance of the feature (see figure 5 note the Ref 65 and 59 also see column 3 lines 60-column 4 line 4 also see column 7 line 10-15 note that this is a backup when reflectance of a landmark can to be provided.
It would have been obvious to include the reflectance as taught by McTamaney because this allows the device to link a detected object through the vehicle sensors with a stored landmark, those stored landmarks having distinct features relating to what can be found in a vehicle environment note column 3 lines 30-40 where range data alone is not sufficient to recognize a landmark the color and intensity data is used).  


Referring to claims 16 and 22, Modica shows wherein the body is a vehicle (see figure 10 Ref 104).
Referring to claims 17 and 23, Modica shows wherein the configuration information further comprises information on a parameter associated with a light emission by an emitter of the detection device that is configured to emit light while changing an emitting direction of the light (see the scanning LIDAR system that generates the point cloud as shown in paragraph 24).
Referring to claims 18 and 24, Modica shows wherein the control unit obtains the configuration information corresponding to the feature from a database of feature information that includes the configuration information associated with the feature (see paragraph 4 note the features are stored in a fingerprint database).
Referring to claims 19 and 25, Modica shows the database is positioned at the body, or at a server (see paragraph 120 and associated figure 10).




Allowable Subject Matter
Claims 20, 26, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645